Citation Nr: 0909715	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  03-22 554	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for 
acromioclavicular hypertrophy of the right shoulder with 
partial tear of the supraspinatus and subscapular muscles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to November 
2000.  

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from an August 2002 rating 
decision in which the RO, in pertinent part, granted service 
connection for acromioclavicular hypertrophy of the right 
shoulder with partial tear of supraspinatus and subscapular 
muscles (right shoulder disability) and assigned an initial 
noncompensable disability rating.  The Veteran perfected an 
appeal to the Board as to the rating assigned.

In May 2004, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge. 

In a December 2004 decision, the Board, in pertinent part, 
granted an initial 10 percent rating for the right shoulder 
disability.  The Veteran perfected an appeal to the United 
States Court of Appeals for Veterans Claims (Court) only to 
the part of that decision regarding his right shoulder 
disability.  

In a February 2006 Order, the Court granted the parties' 
Joint Motion for Partial Remand and vacated the Board's 
December 2004 decision only as to the initial rating claim 
for the veteran's right shoulder disability, remanding the 
case to the Board for readjudication consistent with the 
motion.  

In April 2006, the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
action consistent with the motion.  




FINDING OF FACT

On February 18, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that he 
wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through his representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.




ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


